OFFICE     OF THE    ATTORNEY     GENERAL    OF TEXAS
                                     AUSTIN




L&w.. B. ii. slipp
ibxeout ive 2ecretary
Teacher lietirezient       Gy.item Of TaXa
mstin,  Texas

Dear We.      SaRp:




                                                         t8 rrom the
                                                         f Qleoharge?

                                                         dated January 80,
1945,    rending   as r0

                                               s in the armed serv-
                                               Bill 6OFi, we aocrpted
                                               hat she was depositing
                                              stem borore she entered

                                 aa   been given an hotiorable   disoharge

                                allowed to oontinue    her payments
                               nd one year thereafter,    or will she
                               inus her deposits from the date ot
         her disoharge?”

            The language  uaed in Eouse Bill 608 is somewhat amblgu-
  ous, but we think the Legislature   meant that an
  any war activity  during the time t,he United 3*de*      F%&e
  of war and for twelve months theraafter    fa all that should be
  oounted.
             This construction is emphasized by the following
language contained in Subeectisn   (3) of jeotion  2 and Sub-
section (d) of Leotion 5 of House Bill 602, which aeotione
read as follows:

             v(3) Rowever during the time the United States
    IE in a state or war and ior a period of twelve (12)
    months thereafter,      time spent by a member or t ha Teaoher
    titirement     System (1) in the Araed Foroen of the United
    states of America and their auxiliaries          and/or the Armed
    Foroee Reserve or the United Staten oi Amerioa and their
    auxil1arlee     and/or  in the Irervice of the Anwrioan Red
    Cross as a reeult      of havin$ volunteered     or having baen
    drafted and/or ooneorlpted       thereinto,   or (2) in war work
    aa a direct result      of having been drarted and/or oonaorlpted
    into eaid war work, shall not be construed ae absent from
    service    insofar as the provisions      of this Act are oon-
    oerned, but ehall      oount toward   membership servloe.’
    (Rmphaelo ours)

             v(d)During the time that the United States 1s in
    a state of war and for twelve (12) months thereafter,          a
    member of the Teaoher Rstirement System (1) in the Ar.*d
    Forces of the United States or their aux1lIarie8         and/or
    in Armed Forces Reserve of the United States and their
    auxiliaries    and/or in the servic? oi the Amerioan Red
    Cross ea a result ot having volunteered or having been
    drafted and/or oonsorlpted      thereinto,   or (2) la war work
    as a direct    reeult  of having been drafted and/or oon-
    soripted into eald war work, shall be permitted to oon-
    tribute eaoh year to the Retirement System, a cum not
    to exceed the amount contributed       by him to eaid Retire-
    ment System during the last year that he wss employed
    as a teacher under the provision8        of this Aot.   The sum
    80 contributed     by such member and received by the Retire-
    ment system ehall be deposited       by said Retirement system
    in the Teacher tiaving Fund to the oredit of the member*8
    lndividucll aooount and shall be treated in the same manner
    ae funda oontributed      by the member while he was employed
    as a teacher     under the provisions    of this li0t.v

           Construing these two subeections   together, it is our
opinion that a Beacher who is no lancer   in any branoh of the Ar71ed
Forces cr their auxiliaries and/or Armed Forces keaerve of the
~8.   B. 8. Sapp, page 3




United States and their auxiliaries      and/or in the service of tha
American Red Cross should not bep3rmitted to make any rurther pay-
mente to the Teaohers' Retirement Pund until she reeumea work ee
a teacher.    She is permitted to make payments not to exoeed the
amount contributed    during the la& year she wea employed as e
teaoher during the time she is in the Ar.med Foroee or any of the
aotiviticre  mentioned in subseotion    (d), but after her dieoharge
she hue tha etatur, of any unemployed teacher.       If and when ahe
realllpsa her work a8 a teaoher she will then oontrlbute      five (5%)
per cent of her salary,     not to exoeed One Hundred and Eighty
($180.00) during any one year.
            Roth questions   are answered in the negative.
                                                Yours very   truly
                                             ATTORNEY
                                                    OENERAJ,
                                                          OF TEXAS




CFO:EP